Citation Nr: 1501947	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  07-29 754	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee instability. 

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee.

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for residuals, fracture, right radius with traumatic arthritis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1976, February 1978 to February 1981, and April 1981 to March 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from December 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating his satisfaction with the 30 percent rating assigned for right knee instability.

2.  In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal in its entirety is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for all issues on appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, by way of his July 2014 and September 2014 statements has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 30 percent for right knee instability is dismissed. 

The appeal of entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee is dismissed.

The appeal of entitlement to a rating in excess of 10 percent for left knee chondromalacia is dismissed.

The appeal of entitlement to a rating in excess of 10 percent for residuals, fracture, right radius with traumatic arthritis is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


